DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The Applicant has amended claim 16 to include limitation “each catalyst particle comprises a tin oxide particle coated by a noble metal oxide layer” However, “catalyst particle” is not defined in claim 16. It is not clear whether catalyst particle refers to catalyst composition as a whole or tin oxide particles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 16-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140322631 (Klose-Schubert, already of record).
	Klose-Schubert discloses metal oxide catalysts for use as anode catalysts in PEM water electrolysis comprising iridium oxide and a high surface area inorganic oxide such as tin dioxide, having a BET surface area in the range of 30 to 200 m.sup.2/g, wherein the tin oxide is present in a quantity in the range of 25 to 70 wt.% based on the total weight of the catalyst and wherein the electrical conductivity of the catalyst 0.01 S/cm (Abstract).
With respect to Ir wt% and BET ranges disclosed as stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. (See also In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)). Therefore it would have been obvious for the person of the ordinary skill in the art to select any portion of the range, including the claimed range, from the overlapping range disclosed in the prior art reference because the prior art reference finds that the prior art 
Furthermore with respect to claims 29-32 and 36, is noted that these claims are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the catalyst of Klose-Schubert is similar to that of the Applicant’s, Applicant’s process is not given a patentable weight.

Claim 16-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4513102 (Hutchings).
Hutchings discloses a catalytic powder for coating an anode consisting essentially of 2-45 mol % of RuO2, 2-45 mol % of IrO2 and 10-96 mol % of SnO2 with the specific surface area can be 10 to 100 M.sup.2 /g (Abstract, Col 3: ln 42 to col 4: ln 2). The examiner notes that in a mixture the surface of SnO2 is at least partially coated with RuO2 or IrO2. 
With respect to Ir or Ru wt% and BET ranges disclosed as stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. (See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)). Therefore it would have been obvious for the person of the ordinary skill in the art to select any portion of the range, including the claimed range, from the overlapping range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the prior art composition in the entire disclosed range has a suitable utility. 
	Additionally, with respect to electrical conductivity, the examiner notes that the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Furthermore with respect to claims 29-32 and 36, is noted that these claims are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the catalyst of Hutchings is similar to that of the Applicant’s, Applicant’s process is not given a patentable weight.

Response to Arguments
Applicant's arguments filed 03/22/201 have been fully considered but they are not persuasive. 
The Applicant has amended claim 16 to incorporate the examiner suggestion but as stated previously in paragraphs [3-5] above, the recitation of each “catalyst particles” finds no support in the claim. The examiner suggests that the Applicant rewrites claim 16 to read as following:
	Claim 16. 	A catalyst composition, comprising tin oxide particles, wherein the tin oxide is optionally doped with at least one metal dopant, each tin oxide particles is coated by a noble metal oxide layer, wherein the noble metal oxide is iridium oxide or iridium-ruthenium oxide,
wherein the composition 
	contains iridium and ruthenium in a total amount of from 10 wt% to 38 	wt%, and all
	iridium and ruthenium is oxidized,
	has a BET surface area of from 5 to 95 m2/g, and
	has an electrical conductivity at 25 °C of at least 7 S/cm. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722